QUARTERLY REPORT June 30, 2009 FMI Provident Trust Strategy Fund A NO-LOAD MUTUAL FUND FMI Provident Trust Strategy Fund July 30, Dear Fellow Shareholders: The markets rebounded smartly across the board in the second quarter, and while trailing the S&P 500 Index for the three months ended June, as detailed by Scott, the Fund has performed well over the past eighteen months in one of the most turbulent economic environments any of us in the investment business have ever experienced.Scott and his investment team’s objective of protecting your investment in the most difficult market environment in the last fifty years has served us well – high cash levels have significantly cushioned us in these turbulent markets. As detailed in his report, the Fund has increased its stock exposure in the second quarter, amid signs of an improving economic outlook.While a welcome relief from the most difficult environment of 2008 and the first quarter of 2009, the strong market move is reflective of Wall Street’s belief that the “green shoots” that are emerging will carry over through the balance of 2009 and into 2010.Our sense is that the market may be ahead of the underlying economic fundamentals in the short run.Your Fund still has a comfortable cash position of 22%, and as circumstances and individual securities become attractive, Scott and his team will deploy the cash reserve in a prudent fashion. Scott has now been the lead portfolio manager of the FMI Provident Trust Strategy Fund since September 9, 2002, and the cumulative return of the Fund over that period is 52.39%(1), versus 16.49%(2) for the Standard & Poor’s 500 Index.The long-term investment objective of the Fund has been to provide a rate of return above that of the market, and most importantly, real rates of return in excess of inflation, which Scott has done in an admirable fashion. As always, we thank you for your continued support of, and investment in, the FMI Provident Trust Strategy Fund. Sincerely, Ted D.
